TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00201-CR


Rudy Carmona, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3012632, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 31. 2002.  The court reporter failed
to respond to this Court's notice that the reporter's record is overdue.  The clerk's record does not
contain a request for free record on appeal and there is no indication that appellant timely requested
the reporter's record.  See Tex. R. App. P. 20.2, 34.6(b)(1).  On the other hand, appellant is
represented by appointed counsel on appeal.  We assume that if there were any question whether
appellant is indigent, the district court would not have appointed counsel.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to tender the
reporter's record for filing no later than September 27, 2002.  See Tex. R. App. P. 37.3(a)(2).  No
further extension of time will be granted.

It is ordered August 2, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish